Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 2) (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 1-11356 (Commission File Number) Radian Group Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 23-2691170 (State or other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1601 Market Street, Philadelphia PA 19103 (Address of principal executive offices) (Zip Code) (215) 231-1000 (Registrants Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ¨ No x See Explanatory Note to Amendment No. 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b2 of the Exchange Act. (Check One): Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b2 of the Exchange Act). Yes ¨ No x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date: 80,408,329 shares of common stock: $0.001 par value per share, outstanding on July 31, 2007. EXPLANATORY NOTE On August 9, 2007, Radian Group, Inc. (the Company) filed its Quarterly Report on Form 10-Q for the fiscal quarter ended June 30, 2007 (the Prior 10-Q). On August 13, 2007, the Company filed an amendment on Form 10-Q/A, which amendment included an explanatory note concerning documentation supporting the conclusion that the impairment charge relating to the Companys interest in Credit-Based Asset Servicing and Securitization LLC (C-BASS) occurred after June 30, 2007. This amendment on Form 10-Q/A is being filed to report that the matters discussed in the explanatory note included in the amendment filed on August 13, 2007 have been resolved without changes or amendments to the interim financial statements included in the Prior 10-Q as filed on August 9, 2007. Item 6. Exhibits Exhibit No. Exhibit Name +11 Statement re: Computation of Per Share Earnings *31 Rule 1314(a) Certifications *32 Section 1350 Certifications + Previously filed * Filed herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Radian Group Inc. Date: August 14, 2007 /s/ C. Robert Quint C. Robert Quint Executive Vice President and Chief Financial Officer
